BBOWN, J.
The principal question involved in this appeal relates to the homestead rights of Harry J. Breneman.
*108Our statute provides:
“A homestead shall he exempt from sale on execution from the lien of every judgment and from liability in any form for the debts of the owner to the amount in value of three thousand dollars ($3,000), except as otherwise provided by law. The- homestead must be the actual abode of and occupied by the owner, his or her spouse, parent or child, and such exemption shall not be impaired by temporary removal or absence with the intention to reoccupy the same as a homestead, nor by the sale thereof, but shall extend to the proceeds derived from- such sale to an amount not exceeding three thousand dollars ($3,-000), while held, with the intention to procure another homestead therewith, for a period not exceeding one year.” Or. L., § 221.
Statutes exempting homesteads from forced sale on judicial process should be so construed as to carry out the beneficent policy of the legislature: Wilson v. Peterson, 68 Or. 525 (136 Pac. 1187); Watson v. Hurlburt, 87 Or. 297 (170 Pac. 541); Breneman v. Corrigan, 4 Fed. (2d) 225. In the case last cited, the Court of Appeals held that Breneman, the bankrupt, by virtue of Section 221, Or. L., quoted above, was entitled to claim homestead exemption in the land involved therein and held by himself and wife as tenants by the entirety.
In his appeal, defendant Corrigan contends, in effect, that, notwithstanding Breneman’s claim of homestead exemption made to the sheriff, Corrigan holds title to the homestead as against Breneman by virtue of his deed from Nayberger and wife, who purchased the property on execution sale.
 It is well settled that, with certain defined exceptions, a forced sale of homestead is void by reason of the fact that it is not subject to such forced sale: *10929 C. J., pp. 966, 967; Smalley v. Laugenour, 196 U. S. 93 (49 L. Ed. 400, 25 Sup. Ct. Rep. 216). Moreover, it has frequently been judicially determined by the highest courts in the laud that the judgment on a contested claim of homestead exemption is conclusive on the parties to it of all the matters adjudicated, provided the case'has been disposed of upon the merits: 2 Freeman on Judgments (5 ed.), § 846, and list of cases under note 8.
We have set out a full statement of the facts to aid us in arriving at a correct conclusion in our consideration of the contention of former adjudication made by the homestead claimant. In this connection, a standard authority has written:
“Under proper circumstances, a federal court judgment is res judicata■ of all the issues determined by it, in both state and federal courts, as against the parties and their privies.” 3 Freeman on Judgments (5 ed.), § 1473.
We are constrained to hold, with the trial court, that the rights of appellant Corrigan in this case have been previously adjudicated.
This case is affirmed. • Aitirmed.
Burnett, C. J., and McBride and Bean, JJ., concur.